Case 2:19-cr-20626-NGE-DRG ECF No. 70, PageID.1662 Filed 04/07/21 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 UNITED STATES OF AMERICA

                   Plaintiff,
                                           CASE NO. 2:19-cr-20626-NGE-DRG
 v.

 EMANUELE PALMA,

       Defendant

 —————————————/
          JOINT MOTION FOR A REVISED TRIAL SCHEDULE

       The United States of America did not obtain and produce all documents

 from the Securities and Exchange Commission (“SEC”); Department of Justice,

 Environment and Natural Resources Divisions, Environmental Enforcement

 Section (“DOJ ENRD - Civil”); the Environmental Protection Agency (“EPA”);

 and the California Air Resources Board (“CARB”) covered by the Court’s

 November 17, 2020 Order (the “Court Ordered Materials”) by March 15, 2021,

 as required by the Court’s Scheduling Order entered on January 19, 2021 (DE

 63). On March 15, 2021, the government produced approximately 2,439

 documents the government obtained from the above entities, and notified the

 defendant in the cover letter accompanying the March 15, 2021 production that



                                       1
Case 2:19-cr-20626-NGE-DRG ECF No. 70, PageID.1663 Filed 04/07/21 Page 2 of 8




 “these agencies are still collecting and producing responsive documents, and,

 therefore we anticipate making further productions of discoverable materials to

 you as we receive them.” In response to inquiries from counsel to Mr. Palma

 about the government’s failure to produce the required material, on March 29,

 2021, the government informed the defendant that by April 12, 2021, the

 government would be producing approximately 900,000 additional documents

 pursuant to the Court’s Opinion and Order dated November 17, 2020.

       The parties having conferred, Mr. Palma will not oppose, subject to the

 Court’s judgment, the entry of a revised Scheduling Order requiring the

 production of the non-privileged EPA materials required by the November 17,

 2020 Order by April 12, 2021, and the production of the (1) remaining CARB

 materials and (2) EPA materials that require review for potential privilege by

 May 17, 2021.

       In light of the volume of additional documents that the government plans

 to produce, Mr. Palma reserves the right to seek modifications to this Scheduling

 Order once those additional materials have been produced and reviewed.

       Accordingly, the United States of America, through its attorneys of record,

 and defendant Emanuele Palma, through his attorneys of record subject to the

 Court’s judgment, move the Court: to so-order the revised pretrial deadlines



                                         2
Case 2:19-cr-20626-NGE-DRG ECF No. 70, PageID.1664 Filed 04/07/21 Page 3 of 8




 described in the accompanying Stipulation, related to the Court Ordered

 Materials.




Dated: April 6, 2021

 s/Henry P. Van Dyck                                s/Greg D. Andres
 HENRY P. VAN DYCK                                  Attorneys for Defendant
 Principal Assistant Chief                          GREG D. ANDRES
 U.S. Department of Justice                         NEIL H. MACBRIDE
 Criminal Division, Fraud Section                   PAUL J. NATHANSON
                                                    Davis Polk & Wardwell
 s/Timothy J. Wyse                                  LLP
 TIMOTHY J. WYSE
 Assistant United States Attorney                   s/Kenneth M. Mogill
 Eastern District of Michigan                       KENNETH M. MOGILL
                                                    Mogill, Posner & Cohen
 s/Todd W. Gleason
 TODD W. GLEASON
 Senior Trial Attorney
 U.S. Department of Justice
 Environmental Crimes Section
 Environmental and Natural Resources Division




                                        3
Case 2:19-cr-20626-NGE-DRG ECF No. 70, PageID.1665 Filed 04/07/21 Page 4 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA

                     Plaintiff,
                                              CASE NO. 2:19-cr-20626-NGE-DRG
 v.

 EMANUELE PALMA,

         Defendant

 —————————————/

               STIPULATION REGARDING TRIAL SCHEDULE

         IT IS HEREBY STIPULATED AND AGREED, by and between

 defendant Emanuele Palma and his attorneys of record, and the United States of

 America, through its attorneys of record, as follows:

      1. The parties have agreed to a trial date of October 26, 2021.

      2. The following additional deadlines shall apply:

            Court Ordered Brady and Rule 16 Material: The government shall

              provide the remaining materials required by the Court’s Opinion and

              Order dated November 17, 2020 (the “Court Ordered Materials”)

              related to the U.S. Securities and Exchange Commission (“SEC”) and



                                          4
Case 2:19-cr-20626-NGE-DRG ECF No. 70, PageID.1666 Filed 04/07/21 Page 5 of 8




            Environmental Enforcement Section of the Department of Justice

            (“DOJ-ENRD - Civil”) by April 12, 2021. The government shall

            provide the remaining Court Ordered Materials related to the

            Environmental Protection Agency (“EPA”) that are not subject to an

            additional privilege review by April 12, 2021. The government shall

            provide all remaining non-privileged Court Ordered Materials related

            to the EPA and the California Air Resources Board (“CARB”), as

            well as privilege logs for the EPA and CARB materials, by May 17,

            2021. If the government is unable to meet these deadlines for any

            reason the government will raise any issues first with the defendant

            and if necessary the Court.

          Government’s Preliminary and Final Witness/Exhibit Lists: The

            government shall provide its preliminary exhibit list by April 12,

            2021, and its preliminary witness list by May 17, 2021. The

            government’s final exhibit and witness lists must be provided on or

            before October 4, 2021.

          Proposed Jury Selection Process: The parties shall file a joint

            motion with respect to the parties’ position for suggested jury

            selection procedures by May 17, 2021.



                                          5
Case 2:19-cr-20626-NGE-DRG ECF No. 70, PageID.1667 Filed 04/07/21 Page 6 of 8




          Rule 404(b) Evidence: The government shall provide any notice

            under Federal Rule of Evidence 404(b) by May 17, 2021.

          Exchange of Jury Instructions: The parties shall exchange draft

            jury instructions by July 12, 2021.

          Discovery: The parties should produce all additional discovery in its

            possession, pursuant to Rule 16 to include the defendant’s reciprocal

            discovery by July 12, 2021, and all subsequent discovery should be

            produced subject to any objections for timeliness and prejudice.

          Defendant’s Preliminary Exhibit and Witness Lists: The

            defendant shall provide his preliminary exhibit and witness lists by

            July 12, 2021.

          Translation-Related Objections: The defendant shall provide to the

            government a list of any translation-related objections to government

            exhibits and proposed alternative translations by July 12, 2021.

          Motions in Limine: The parties shall file any motions in limine by

            August 2, 2021.

          Submission of Jury Instructions: The parties will submit proposed

            jury instructions to the Court by August 9, 2021.



                                        6
Case 2:19-cr-20626-NGE-DRG ECF No. 70, PageID.1668 Filed 04/07/21 Page 7 of 8




          Jury Questionnaire: The parties shall file a proposed supplemental

            jury questionnaire and proposed voir dire questions by August 9,

            2021.

          Final Pretrial Conference: The final pretrial conference shall be

            held three weeks before trial, on October 5, 2021, at 10:00 a.m.,

            which is also the plea cut-off date.


      In light of the government’s representation that it will produce

approximately 900,000 additional documents in response to the Court’s Opinion

and Order dated November 17, 2020, Mr. Palma reserves the right to seek a

modification of this Order once he has obtained and reviewed the materials

produced in response to the Court’s Opinion and Order dated November 17, 2020.




                                        7
Case 2:19-cr-20626-NGE-DRG ECF No. 70, PageID.1669 Filed 04/07/21 Page 8 of 8




IT IS SO STIPULATED.

 s/Henry P. Van Dyck                            s/Greg D. Andres
 HENRY P. VAN DYCK                              Attorneys for Defendant
 Principal Assistant Chief                      GREG D. ANDRES
 U.S. Department of Justice                     NEIL H. MACBRIDE
 Criminal Division, Fraud Section               PAUL J. NATHANSON
                                                Davis Polk & Wardwell
 s/Timothy J. Wyse                              LLP
 TIMOTHY J. WYSE
 Assistant United States Attorney               s/Kenneth M. Mogill
 Eastern District of Michigan                   KENNETH M. MOGILL
                                                Mogill, Posner & Cohen
 s/Todd W. Gleason
 TODD W. GLEASON
 Senior Trial Attorney
 U.S. Department of Justice
 Environmental Crimes Section
 Environmental and Natural Resources Division



Dated: April 7, 2021




 IT IS SO ORDERED.

Dated: April 7, 2021                s Nancy G. Edmunds
                                    HONORABLE NANCY G. EDMUNDS
                                    UNITED STATES DISTRICT JUDGE




                                     8
